Title: From Thomas Jefferson to Edmund Randolph, 15 February 1783
From: Jefferson, Thomas
To: Randolph, Edmund


        
          Dear Sir
          Baltimore Feb. 15. 1783.
        
        You will be surprised to hear I am still in America. The vessel, in which Ct. Rochambeau and Chastlux went, having been destined for Cadix it was thought more adviseable for me to take my passage in the Romulus which was to sail within a few days. This was concluded the rather as at the sailing of the Emeraude I had not got half through the necessary communications. The French fleet having sailed about the time the Emeraude did, and all restraint thereby taken off the cruisers there have been 18. Frigates, 2 forties, 4 fifties and a sixty four cruising ever since from Delaware to Chesapeake: so that after waiting a month for the Romulus I find less probability of her sailing now than at first. In the mean time things are changing appearance. I received last night a copy of the k’s speech announcing that preliminaries are agreed between us and them, to be in force on the conclusion of the war with France, that the negotiations with the other powers are considerably advanced,  insomuch that he hopes a speedy pacification. I have therefore written to Mr. Livingston that he may submit to Congress a suggestion of the small likelihood there is of my arriving at the scene of negociation in time for any new communications I carry to make impressions on the definitive treaty, to weigh this chance against the certain expence and to say whether they think it more eligible or not for me to discontinue my voiage. Within a week I shall probably get an answer, and within the same space after your receiving this I think it probable you will see me at Richmond, as I shall take that route home to pick up my little family in that neighborhood. The king seems to part with us with a sigh; he makes it his earnest and humble prayer to Almighty god that Great Britain may experience no evils on so important a dismemberment of the empire, and that we may not find in experience as she had done how necessary Monarchy is for the preservation of constitutional liberty. He prays them to turn their attention to their extensive Asiatic possessions and seems to consider these as succeeding to our places. There is much lying and some puffing in the speech.
        I hear with very great pleasure thro’ Mr. Madison that you have a thought of qualifying yourself for a seat in the legislature. Indeed I hear it with as much pleasure as I have seen with depression of spirit the very low state to which that body has been reduced. I am satisfied there is in it much good intention, but little knowlege of the science to which they are called. I only fear you will find the unremitting drudgery, to which any one man must be exposed who undertakes to stem the torrent, will be too much for any degree of perseverance. I sincerely wish you may undertake and persevere in it. I hope you will be joined e’er long by Madison and Short. I observe the assembly in it’s last session led into a declaration of a doctrine of the most mischeivous tendency. The object of the paper I allude to was the excluding the return of refugees and insisting on the escheat of their property; a very tempting bait indeed, and which would dispose them not to be nice in the preliminary reasoning which was to lead to it. This matter stands on it’s best ground when urged on the reasonableness of a mutual risk in all contests, on the superior dangers we encountered, and the inequality of our conditions if we staked every thing and they nothing. But not content with this they go on to talk of the dissolution of the social contract on a revolution of government, and much other little stuff by which I collect their meaning to have been that on changing the form of our government all our laws were dissolved, and ourselves reduced to a state of nature. This is precisely the Vermont  doctrine against which the other states and Virginia most especially has been strenuously contending. The Vermonteers insist that on the demolition of the regal government all the municipal laws became abrogated, and of course those which had constituted any particular tract of country into one state, that any portion of what had been an integral state had then a right to assume a separate existence, and to govern themselves: and I have no doubt that their next declarations will cite that of the Virginia assembly which is the first authority they have ever had it in their power to cite. For my part, if the term social contract is to be forced from theoretical into practical use, I shall apply it to all the laws obligatory on the state, and which may be considered as contracts to which all the individuals are parties. And that whenever it becomes necessary to amend any of these, whether they respect the mode of administering the government or the transmission or regulation of private property, or any other branch of the laws, that any of these may be amended without affecting the residue. If you and I have a contract of six articles and agree to amend two of them, this does not dissolve the remaining four. The former laws had fixed the mode of transmitting the executive powers from one hand to another, the mode of appointing the judges, the mode of making alterations in the laws. These modes were found prejudicial to the state and it became necessary to change the laws which had fixed them. Why should this abrogate another law which had said that on the death of a father his eldest son shall inherit his lands?———I find also the pride of independance taking deep and dangerous hold on the hearts of individual states. I know no danger so dreadful and so probable as that of internal contests. And I know no remedy so likely to prevent it as the strengthening the band which connects us. We have substituted a Congress of deputies from every state to perform this task: but we have done nothing which would enable them to enforce their decisions. What will be the case? They will not be enforced. The states will go to war with each other in defiance of Congress; one will call in France to her assistance; another Gr. Britain, and so we shall have all the wars of Europe brought to our own doors. Can any man be so puffed up with his little portion of sovereignty as to prefer this calamitous accompaniment to the parting with a little of his sovereign right and placing it in a council from all the states, who being chosen by himself annually, removeable at will, subject in a private capacity to every act of power he does in a public one, cannot possibly do him an injury, or if he does will be subject to be overhauled  for it? It is very important to unlearn the lessons we have learnt under our former government, to discard the maxims which were the bulwark of that, but would be the ruin of the one we have erected. I feel great comfort on the prospect of getting yourself and two or three others into the legislature. My ‘humble and earnest prayer to Almighty god’ will be that you may bring into fashion principles suited to the form of government we have adopted, and not of that we have rejected, that you will first lay your shoulders to the strengthening the band of our confederacy and averting those cruel evils to which it’s present weakness will expose us, and that you will see the necessity of doing this instantly before we forget the advantages of union, or acquire a degree of ill-temper against each other which will daily increase the obstacles to that good work. You feel by this time the effects of my idleness here and rejoice in the admonition of my paper that it is time to assure you of the sincere esteem with which I am Dr Sir Your friend & servt,
        
          Th: Jefferson
        
        P.S. Since writing the above the k’s speech is printed here. I therefore inclose a copy.
        
      